 

 EXHIBIT 10.39

 

China Education Alliance, Inc.

 

To:

Mr. Zhang Yizhao

……………………………………

……………………………………

……………………………………

 

Dear Mr. Zhang:

 

This is to confirm the terms of your appointment as a Non-Executive Director of
the China Education Alliance, Inc. (the “Company”).

 

Overall, in terms of time commitment, we expect your attendance at all the Board
of Directors (the "Board") meetings, meetings of the audit, compensation and
nomination committees of the Board (as applicable) and the General Meetings (if
requested). In addition, you will be expected to devote appropriate preparation
time ahead of each meeting. Board meetings may be held within or outside the
United States of America as the Company may decide.

 

By accepting this appointment, you have confirmed that you are able to allocate
sufficient time to meet the expectations of this position.

 

For and in consideration of the services to be performed by you, Company agrees
to pay you as follows:

 

1.1Fee. A monthly fee equal to an amount of US$1,000 (One Thousand U.S.
Dollars), payable on a monthly basis, subject to your continuous service as a
member of the Board (the “Fee”).    

1.2Stock Option. Subject to all approvals required by law, the Company will
grant you, pursuant to the Non-Qualified Stock Option Plan or such other plan to
be adopted by the Company (the "Plan") and upon such terms and conditions as
determined by the Compensation Committee or the Board (as applicable), options
to purchase up to a total of 30,000 common stock of the Company par value US$
0.001 per year (the "Options").    

1.2.1 Term of Options. All Options, if and to the extent granted according to
Section 1.2 above, shall be in effect for a period of 36 months commencing
immediately after the date of the initial grant of Options to you under this
letter of appointment, and shall expire immediately thereafter. Without
derogating from the aforesaid, if the Plan that shall be approved by the Company
shall include additional provisions related to expiration of Options, such
provisions shall also apply with respect to all Options granted to you under
this letter of appointment.

 

1.2.2 Vesting. All Options granted to you shall vest in accordance with the
terms and conditions of the Plan.

 

1.2.3 Price. The exercise price of the Options shall be a price dictated by the
Board or the Compensation Committee in accordance with the Plan.



 

-2-



1.2.4 General. All options granted to you shall be in effect subject to your
continuous service as a member of the Board and subject to the terms and
conditions of the Plan, including such terms related to vesting and expiration,
and subject to such terms and conditions as will be approved by the Company, at
its sole discretion. In case of contradiction between the provisions of this
letter of appointment and the provisions of the Plan, the provisions of the Plan
shall supersede.

 

1.2.5 Certain Representations. You represent and agree that you are accepting
the shares of common stock being issued to you pursuant to this Agreement for
your own account and not with a view to or for sale of distribution thereof. You
understand that the securities are restricted securities and you understand the
meaning of the term “restricted securities.” You further represent that you were
not solicited by publication of any advertisement in connection with the receipt
of the shares and that you have consulted tax counsel as needed regarding the
shares.

 

1.3Company agrees to reimburse you for out-of-pocket expenses incurred by you in
connection with your service (including out-of-pocket expenses and
transportation expenses, provided that such expenses are against original and
valid receipts and pre-approved by the Company in writing (the “Expenses”).

 

1.4Payment of the Expenses, as applicable, shall be made against your itemized
invoice following the receipt of the relevant invoice, which invoice shall be
submitted to the Company within Seven (7) days of the end of each calendar month
during the term of this letter of appointment.

 

1.5For the avoidance of any doubt, the Fee and the Options (subject to their
terms) and the aforementioned Expenses constitute the full and final
consideration for your appointment, and you shall not be entitled to any
additional consideration, of any form, for your appointment and service.

 

2. The term of your appointment as a Non-Executive Director of the Company shall
be for one year or until the next Annual Meeting of Stockholders.

 

3. You will undertake such travelling as may reasonably be necessary for the
performance of your duties, including travelling overseas for Board meetings and
site visits if required.

 

4. You will undertake such duties and powers relating to the Company, and any
subsidiaries or associated companies of the Company (the “Group”) as the Board
may from time to time reasonably request. Directors have the same general legal
responsibilities to the Company as any other director. The Board as a whole is
collectively responsible for promoting the success of the Company by directing
and supervising the Company’s affairs, inter alia, as follows:

 

Providing entrepreneurial leadership of the Group within a framework of prudent
and effective controls which enable risk to be assessed and managed; and

 

Setting the Group’s strategic aims, ensures that the necessary financial and
human resources are in place for the Group to meet its objectives and reviews
management performance; and

 

Setting the Group’s values and standards and ensures that its obligations to its
shareholders and others are understood and met.

 

 

-3-



5.Confidential Information

 

You undertake to the Company that you shall maintain in strict confidentiality
all trade, business, technical or other information regarding the Company, the
Group, its affiliated entities and their business affairs including, without
limitation, all marketing, sales, technical and business know-how, intellectual
property, trade secrets, identity and requirements of customers and prospective
customers, the Company’s methods of doing business and any and all other
information relating to the operation of the Company (collectively, the
“Confidential Information”). You shall at no time disclose any Confidential
Information to any person, firm, or entity, for any purpose unless such
disclosure is required in order to fulfil your responsibilities as director. You
further undertake that you shall not use such Confidential Information for
personal gain.

 

“Confidential Information” shall not include information that (i) is or becomes
part of the public domain other than as a result of disclosure by you, (ii)
becomes available to you on a non-confidential basis from a source other than
the Company, provided that the source is not bound with respect to that
information by a confidentiality agreement with the Group or is otherwise
prohibited from transmitting that information by a contractual legal or other
obligation, or (iii) can be proven by you to have been in your possession prior
to disclosure of the information by the Company. In the event that you are
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or other process)
to disclose any Confidential Information, it is agreed that you, to the extent
practicable under the circumstances, will provide the Company with prompt notice
of any such request or requirement so that the Company may seek an appropriate
protective order or waive compliance with this paragraph 6. If a protective
order or the receipt of a waiver hereunder has not been obtained, you may
disclose only that portion of the Confidential Information which you are legally
compelled to disclose.

 

Blackout Period. You understand that we have a policy pursuant to which no
officer, director or key executive may not engage in transactions in our stock
during the period commencing two weeks prior to the end of a fiscal quarter and
ending the day after the financial information for the quarter and year have
been publicly released. As a member of the audit committee, if you have
information concerning our financial results at any time, you may not engage in
transactions in our securities until the information is publicly disclosed.

 

6.Term and Termination

 

Subject to paragraph 0

 

hereunder, this appointment shall terminate immediately and without claim for
compensation on the occurrence of any of the following events:

6.1.1 if you resign as a director of the Company for any reason; and/or

 

6.1.2 if this appointment is cancelled by the holder or the holders of the
shares by which you were appointed; and/or

 

6.1.3 if your were appointed by other directors in order to temporary fill
vacancy on the Board and said appointment is cancelled by the Board; and/or

 

6.1.4 if you are removed or not re-appointed as a director of the Company at a
General Meeting of the Company in accordance with the requirements of the Nevada
Corporate Law and/or any other applicable law or regulation (the "Law") and/or
the Company's Articles of association; and/or

 

 

-4-



6.1.5 if you have been declared bankrupt or made an arrangement or composition
with or for the benefit of your creditors; and/or

 

6.1.6 if you have been disqualified from acting as a director (including, but
not limited to, an event in which you are declared insane or become of unsound
mind or become physically incapable of performing your functions as director for
a period of at least 60 days) ; and/or

 

6.1.7with your death and if you are a corporation or either entity, with your
liquidation.

 

6.1.8if an order of a court having jurisdiction over the Company requires you to
resign.

 

Any termination of this letter of appointment shall be without payment of
damages or compensation (except that you shall be entitled to any accrued Fees
or Expenses properly incurred under the terms of this letter of appointment
prior to the date of such termination).

 

7. The Company has put directors’ and officers’ liability insurance in place and
will use commercial reasonable effort to maintain such cover for the full term
of your appointment.

 

8. On termination of this appointment, you shall return all property belonging
to a Group company, together with all documents, papers, disks and information,
howsoever stored, relating to a Group company and used by you in connection with
this position with the Company.

 

9. Subject to the proper performance of your obligations to the Company under
this letter of appointment and any applicable law, the Company agrees that you
will be free to accept other appointments and directorships provided that:

 

They do not in any way conflict with the interests of the Company or any member
of the Group; and

 

They do not restrict you from devoting the necessary time and attention properly
to services to be performed under this letter of appointment; and

 

In the event that you become aware of any potential conflicts of interest, these
must be disclosed to the Chairman and/or the Chief Executive Officer (the "CEO")
of the Company as soon as they become apparent.

 

10. The performance of individual directors and the Board and its committees is
evaluated annually. If, in the interim, there are any matters which cause you
concern about your position, you should discuss them with the Chairwoman and/or
the CEO as soon as is appropriate.

 

11. In addition to any right pursuant to applicable law, occasions may arise
when you consider that you need professional advice in the furtherance of your
duties as a director. Circumstances may occur when it will be appropriate for
you to seek such advice from independent advisors at the Company’s expense, to
the extent provided under applicable law and subject to the prior written
approval of the CEO.

 

12. This letter refers to your appointment as a director of the Company and your
(possible) membership of the audit, nomination and the remuneration committees
of the board.

 

 

-5-



13. You shall procure that you comply at all times with the Company’s inside
trading policies as in effect from time to time.

 

14. You shall discharge your general duties as a director pursuant to the
Company's Articles of Association of the Company and applicable law.

 

15. This letter of appointment shall be governed by and construed in accordance
with the law of the State of New York.

 

 

Please sign the attached copy of this letter and return it to the Company to
signify your acceptance of the terms set out above.

 

 

Sincerely yours,

 

 

___________________________

Xiqun Yu

China Education Alliance, Inc.

Chief Executive Officer and Chairperson

 

Name of Director: Yizhao Zhang

 

Address: ____________________________

 



 

 

 

